TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00667-CV





In the Matter of R. B.








FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY

NO. 2072, HONORABLE KEVIN D. HENDERSON, JUDGE PRESIDING





PER CURIAM

	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.


Before Chief Justice Carroll, Justices Jones and B. A. Smith
Dismissed on Appellant's Motion
Filed:  January 24, 1996
Do Not Publish